DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “emissive layer is disposed on the second electrode” must be shown or the feature(s) canceled from the claim(s).  For example, in Figure 10, the emissive layer is shown to be within an OLED stack which is disposed on an electrode. Due to this, the Examiner is interpreting “disposed on” to mean included in the device, because there is no other way, based on the drawings, to interpret the claim limitation in claim 2 in light of the disclosure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/814,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-4, 7, 8, 14, 17, 46-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an OLED stack being disposed on an electrode layer, does not reasonably provide enablement for an emissive layer being disposed on an electrode layer (See For Example Figure 10) and see Claims 2 and 46.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the t is unclear whether or not the claims are being directed to an emissive layer being disposed on (as in, in contact with) the electrode layer, or, if the layer is part of a feature that is disposed on the electrode layer (in this case the feature is an OLED stack as shown in Figure 10).  The former does not have support in the specification, because neither the specification nor the drawings indicate that the emissive layer is in direct contact with the electrode layer.  Claim language that would have been consistent with what is disclosed in the specification and what is shown in the drawings would have been an OLED stack disposed on the second electrode, the OLED stack including an emissive layer. Additionally, claim 46 states that the first electrode is disposed on the emissive layer, however looking at Figure 10, the first electrode is disposed on the OLED stack, and thus the same issue described above exists.  
	Claims 3, 4, 7, 8, 14 and 17 depend from claim 2 and Claims 47-56 depend from claim 46 and are thus rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "is at least" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The language is so overly broad as to include shapes not otherwise associated with nanoparticles as known in the art the time of the 
	Regarding claim 53, the same issue as above, the phrase “at least” renders the claim indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 14, 23, 46-49, 51, 53 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll US 9,318,721.

Pertaining to claim 1, Carroll teaches a device comprising: 
an emissive layer 63;
a first electrode layer 62; 
a plurality of nanoparticles (dispersed within layer 64 see Col 114 line 60-65); and
a material 64 disposed between the first electrode layer 62 and the plurality of nanoparticles (dispersed within layer 64, thus the dielectric material is between the first electrode and nanoparticles). See Figure 6

Pertaining to claim 2, Carroll teaches the device of claim 1, further comprising: 
a second electrode layer 61; and
a substrate 65,
61 is disposed on the substrate 65, and the emissive layer 63 is disposed on the second electrode layer 61.  Note that the Applicant’s disclosure, namely the Drawings, does not show an emissive layer disposed on the second electrode layer, but rather shows the emissive layer as part of an OLED stack that is disposed on the second electrode layer.  If the emissive layer of the present reference included elements 67/63/68/64, then this would be considered to also be disposed on the second electrode layer 61.  

Pertaining to claim 4, Carroll teaches the device of claim 2, wherein the material 64 includes at least one selected from the group consisting of: organic material, oxides, and dielectric material.

Pertaining to claim 7, Carroll teaches the device of claim 2, wherein the emissive layer is an organic layer with emitter molecules.  Carroll teaches an OLED Col 2 lines 5-35

Pertaining to claim 8, Carroll teaches the device of claim 2, wherein the emissive layer includes at least one selected from the group consisting of: fluorescent material, phosphorescent material, thermally-activated delayed fluorescence (TADF) material, a quantum dot material, metal-organic frameworks, covalent-organic frameworks, and perovskite nanocrystals. Col 2 lines 5-35

Pertaining to claim 14, Carroll teaches the device of claim 2, wherein a shape of the plurality of nanoparticles is at least one selected from the group consisting of: cubes, spheres, spheroids, cylindrical, parallelpiped, rod-shaped, star-shaped, pyramidal, and multi-faceted three-dimensional objects. Col 105 lines 22-46

68 disposed on the plurality of nanoparticles (dispersed within layer 64 see Col 114 line 60-65).

Pertaining to claim 46, Carroll teaches the device of claim 1, further comprising: 
a substrate 65; and
a second electrode layer 61;
wherein the material 64 is a first dielectric layer;
wherein the second electrode layer is disposed on the substrate See Figure 6, the emissive layer is disposed on the second electrode layer, the first electrode layer is disposed on the emissive layer, the first dielectric layer is disposed on the first electrode layer, the plurality of nanoparticles are disposed on the first dielectric layer (dispersed within layer 64 see Col 114 line 60-65). See Figure 6

Pertaining to claim 47, Carroll teaches the device of claim 46, wherein the first electrode layer 62 is comprised of at least one from the group consisting of: Ag, Al, Au, Ir, Pt, Ni, Cu, W, Ta, Fe, Cr, Mg, Ga, Rh, Ti, Ru, Pd, In, Bi, and Ca. Col 8 lines 26-43

Pertaining to claim 48, Carroll teaches the device of claim 46, wherein the material 64 includes at least one selected from the group consisting of: organic material, oxides, and dielectric material.

Pertaining to claim 49, Carroll teaches the device of claim 46, wherein the emissive layer is an organic layer with emitter molecules. Carroll teaches an OLED Col 2 lines 5-35

Pertaining to claim 51, Carroll teaches the device of claim 46, wherein the emissive layer includes at least one selected from the group consisting of: fluorescent material, phosphorescent material,  Col 2 lines 5-35

Pertaining to claim 53, Carroll teaches the device of claim 46, wherein the plurality of nanoparticles are formed from at least one selected from the group consisting of: Ag particles, A1 particles, Au particles, dielectric material, semiconductor materials, an alloy of metal, a mixture of dielectric materials, a stack of one or more materials, and a core of one type of material and that is coated with a shell of a different type of material.   Col 105 lines 58-67 and Col 114 line 60-65

Pertaining to claim 56, Carroll teaches the device of claim 46, wherein a shape of the plurality of nanoparticles is at least one selected from the group consisting of: cubes, spheres, spheroids, cylindrical, parallelpiped, rod-shaped, star-shaped, pyramidal, and multi-faceted three-dimensional objects. Col 105 lines 22-46

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        2/26/21